         Case 1:19-cv-07945-PAE-SLC Document 33 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DEVIN WHITE,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 19 Civ. 7945 (PAE) (SLC)

                                                                         ORDER
NEW YORK CITY POLICE DEPARTMENT, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Initial Conference scheduled for Tuesday, June 2, 2020, at 11:00 am will now be held

by telephone. The parties are directed to call the Court’s conference line at the scheduled time:

866-390-1828, access code 3809799. All parties who intend to speak during the call must use a

landline or phone with equivalent quality. On receipt of this order, each party is directed to

ensure that all other parties on the case are aware of the conference date and time.


Dated:             New York, New York
                   May 26, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
